United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3954
                                   ___________

Charles Ashford,                    *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Eastern District of Arkansas.
Grant Harris, Warden, Varner        *
Super Max, ADC; John Whaley,        * [UNPUBLISHED]
Assistant Warden, Varner Super      *
Max, ADC,                           *
                                    *
            Appellees.              *
                               ___________

                             Submitted: June 3, 2010
                                Filed: June 11, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate Charles Ashford appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Following careful de novo review,
see Johnson v. Hamilton, 452 F.3d 967, 971-72 (8th Cir. 2006), we conclude that

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.
summary judgment was proper for the reasons stated by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                   -2-